 274DECISIONSOF NATIONALLABOR RELATIONS BOARDHychem Constructors, Inc., Texas Eastman Com-pany,Division of Eastman Kodak Company, andHudson Engineering CorporationandPlumbersand Steamfitters Local No. 301,United Associationof Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States ofAmerica,AFL-CIO. Case 16-RC-4475January 23, 1968DECISION ON REVIEW AND DIRECTIONOF ELECTIONBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn March 14, 1967, the Regional Director forRegion 16 of the National Labor Relations Boardissued his Decision and Order in the above-entitledproceeding, in which he dismissed the petition onthe ground that the unit requested was inap-propriate.Thereafter, in accordance with Section102.67 of National Labor Relations Board Rulesand Regulations and Statements of Procedure, Se-ries 8, as amended, the Petitioner filed a. timelyrequest for review of the Regional Director's Deci-sion, contending that, in finding the unit requestedto be inappropriate, the Regional Director departedfrom established Board policy. Texas EastmanCompany, Division of Eastman Kodak Company,filed a timely request for review of the RegionalDirector's conclusion that Texas Eastman andHychem Constructor, Inc., are joint employers ofthe requested employees.' By telegraphic Orderdated May 16, 1967, the National Labor RelationsBoard granted the requests for review. Thereafter,Texas Eastman Company filed a timely brief onreview and Petitioner filed a statement of positionon the joint employer question.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review, includ-ing the briefs of the parties, and makes the followingfindings:The Joint Employer QuestionThe Employer whose employees are sought isHychem Constructors, Inc., which is a subcontrac-tor of Hudson Engineering Corporation, Inc. Pur-suant to Hychem's subcontract with Hudson andthe latter's contract with Texas Eastman Company,Division of Eastman Kodak Company, Hychem is'The Regional Director also found that Hudson EngineeringCorpora-tion was a joint employer.Hudson has not filed a request forreview of thisfinding.IAs Hudson has not requested review of the RegionalDirector's find-performing construction work at Texas Eastman'splant in Longview, Texas, where Texas Eastmanhas a manufacturing plant. The Regional Directorfound that Texas Eastman was a joint employer ofHychem's employees because, under the provisionsof its cost-plus contract with Hudson2 and thelatter's subcontract with Hychem, Texas Eastmanretains the power of prior approval of Hychem'swage rates and overtime assignments, may requireHychem employees to abide by its plant rules, andalso has the power of removal of Hychem em-ployees.In its request for review, Texas Eastman con-tends that it is not a joint employer of Hychem'semployees. It argues that Hudson and Hychem areindependent business entities, that Eastman has noownership or management interest in either, thatHudson and Hychem keep their own books andrecords, that they independently hire and directtheir own employees, and that they are engaged ina different operation from that of Texas Eastman.It further argues that employees of Texas Eastmando not interchange with employees of Hudson andHychem and that Texas Eastman has no controlover the labor relations policies of either Hudson orHychem. Texas Eastman avers that those controlswhich it does retain over Hychem relate only to thepolicing of Hychem's costs and of its compliancewith Texas Eastman's plant safety and securityregulations. Finally, Texas Eastman argues that inview of all the above and since it does not retain orexercise any control over the day-to-day operationsof Hudson and Hychem, its relationship to them isnot that of a joint employer. We find merit in thesecontentions.The prime construction contract between TexasEastman and Hudson was entered into in 1952 andhas continued in effect since that time. The contractprovides that Hudson be reimbursed for labor costsand be paid a fee based on a percentage of suchcosts. That contract provides in relevant part thatallwork must meet with the approval of TexasEastman, that Hudson employees will abide by andcomply with all the plant rules of Texas Eastman,and that Hudson must carry workmen's compensa-tion insurance and withhold social security andFederal taxes for construction employees. The con-tract further requires that Hudson will obtain theprior written consent of Texas Eastman before per-forming overtime work, that Hudson will not em-ploy or continue to employ any person who is un-desirable in the opinion of Texas Eastman, and thatHudson's wage rates are to be established by con-sultation with and obtaining the prior approval ofTexas Eastman. This contract forbids Hudson fromsubcontracting any work without obtaining the ap-ing that itis also a jointemployer, and in view of the controls which Hud-son exercisesover the labor relations of Hychem and the further fact thatHudson and Hychem have common owners and officers, we adopt theRegionalDirector's finding as to Hudson.169 NLRB No. 38 HYCHEM CONSTRUCTORS, INC.proval of Texas Eastman. In 1960, with the agree-ment of Texas Eastman, Hudson contracted toHychem, also on a labor cost plus fixed-percentage-fee basis, the performance of Hudson's prime con-tract with Texas Eastman. Hychem's contract withHudson is substantially the same as Hudson's con-tractwith Texas Eastman and under its termsTexas Eastman retains essentially the same con-trols over Hychem concerning work performance,overtime, removal of undesirable employees, etc.,as Texas Eastman retains over Hudson under theprovisionsof the prime contract. In 1962,Hychem's contract was amended to provide thatHychem's wage rates and any changes therein willbe established by consulting with and obtaining theprior approval of both Hudson and Texas Eastman.While the corporate structures of Hychem andHudson are interrelated, they are entirely separatefrom that of Texas Eastman. Thus, Hychem is awholly owned subsidiary of Hudson and Hudson isa closely held corporation. Both these corporationshave common officers. Hychem's sole activity isthe performance of the construction work at TexasEastman's Longview plant which, as stated above,was subcontracted to Hychem by Hudson.Texas Eastman, on the other hand, is a divisionof Eastman Kodak Company. The latter has over153,000 holders of common stock, no one of whomowns more than one percent of all shares. There isno evidence that any director, officer, or employeeof Eastman Kodak or Texas Eastman owns stockin Hudson or Hychem. Nor does any director or of-ficer of Eastman Kodak or Texas Eastman hold anyoffice or directorship in,the Hudson or Hychem or-ganizations.Texas Eastman, unlike Hudson andHychem, is engaged in manufacturing petrochemi-cals at its Longview plant.Hudson and Hychem keep their own books andrecords independently of Texas Eastman, and Hud-son and Hychem are solely responsible for payingtheir operating expenditures. Texas Eastman ad-vances no funds to either of these companies andmakes payments to them only on the basis of in-voices received. Although Eastman has authority toaudit reimbursable costs, it otherwise has noauthority to audit the general books of either Hud-son or Hychem. The earnings statements, in-surance, and income tax records for Hychem em-ployees are maintained by Hudson at its own officeatHouston, Texas. The Hychem payroll is alsoprepared at Hudson's Houston office and is madeup on the basis of timesheets submitted byHychem. Hychem employees are paid on Hychemchecks drawn against ai Hychem account. Hychemand Hudson have no authority to draw checks onthe accounts of Texas Eastman.Under the terms of its contract, Hychem3These rules are described in the contract as dealing primarily with"carryingmatches, smoking and other acts which would create ahazardous condition "275furnishes only the labor force for the Texas East-man project. Texas Eastman provides engineeringservices, drawings, plans, and specifications, aswell as materials and equipment. Hychem's super-visors direct all the work of its crews and make thework assignments to them. These crews do not in-terchange with any employees of Texas Eastman.Texas has no day-to-day control over the regularhours worked by the Hychem employees except in-directly through its accounting procedures. Thus,at the inception of each job, Hychem makes esti-mates of the amount of time required to completethe construction operations involved. These esti-mates are then submitted to Texas Eastman and,after the latter has approved them, it establishes ac-count numbers to which the work will be charged.While the job is in progress, Hychem foremen keeptimesheets, log the employees time under the as-signed account numbers, and then forward thetimesheets to Texas Eastman for recording,Overtime work, on the other hand, must bespecifically approved by Texas Eastman. Further,when a job is approaching completion and TexasEastman anticipates that part of Hychem's workforce will become idle, it has proposed layoffs toHychem in order to hold down labor costs. How-ever, there is also evidence that Texas Eastman al-lows some latitude to Hychem in these situationsand has acquiesced in Hychem's suggestions tokeep its crews intact until Texas Eastman approvesestimates for the next project to which such crewswill be assigned. Hychem and Hudson have alsosuggested wage increases on a number of occasionsfor the Hychem crews in order that their wagesremain on a par with prevailing rates in the Long-view, Texas, area. Pursuant to the constructionagreements with Texas Eastman, these wage in-creases,which necessarily affect reimbursablecosts,must likewise be approved by Texas East-man.Texas Eastman does - not have any authority todetermine the labor policies of Hudson or Hychem,and the employee benefits and labor policies for theHychem crews are dissimilar to those which obtainfor Texas Eastman's employees. Thus, the laborpolicy for Hychem employees is established andimplemented by Hudson without consultation withTexas Eastman. Hudson alone establishes wage dif-ferentialsand work classifications for Hychem.Hychem does its own recruiting, interviewing, andhiring without any assistance from Texas Eastman.Although the contract provides that every Hychememployee must be acceptable to Texas Eastmanand that all Hychem employees must abide byTexas Eastman's plant safety and other plant rules,3Texas Eastman, significantly, has never exercisedits authority to remove a Hychem employee from350-212 0-70-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe job.While Texas Eastman employees receivesuch benefits as holidays, vacations, life andhospitalizationinsurance,retirement,and sickleave, the Hychem employees have none of thesebenefits.Moreover, the construction agreementspecifically excludes from the definition of "reim-burseablecosts"any contributionsmade byHychem "to employees stock purchase, group lifeinsurance,pension,profit sharing, retirement andall other benefits."It is apparent from the foregoing that the controlsover hiring, job classification, hours, fringe benefits,supervision, and all other matters directly affectingHychem's employees are lodged with Hudson andHychem, notwithstanding Texas Eastman's renten-tion of the right to approve wage increases andovertime and its policy of consulting with Hudsonand Hychem on proposed layoffs. The latter con-trols,in our opinion,are consistent with TexasEastman's right to police reimbursable expensesunder its cost-plus contract and do not warrant theconclusionthat Texas Eastman has thereby forgedan employment relationship, joint or otherwise,with the Hychem employees.4 Such a conclusionwould likewise be unwarranted with respect to theother controls retained by Texas Eastman over theHychem employees, that is, Texas Eastman'srequirement that Hychem employees observe plantsafety and other plantrules,and Texas Eastman'sas yet unexercised prerogative to remove an un-desirable Hychem employee. The promulgation ofsuch rules, which seek to insure safety and security,is a naturalconcomitant of the right of any propertyowner or occupant to protect his premises. Ac-cordingly,we find, upon the entire record, thatTexas Eastman does not exercise joint control overthe Hychem employees and is therefore not a jointemployer 5 of the employees here involved.6The Unit QuestionThe Petitioner requests a unit of Hychem'spipefitters, helpers, and welders on a craft or de-partmental basis. Hudson and Hychem took theposition that the requested unit was inappropriateand that only a unit of all of Hychem's constructionemployees is appropriate. The Regional Directorfound, in essential agreement with Hudson andHychem, that the requested unit was inappropriate4Petitioner primarily argues,on review, that TexasEastman'sauthori-ty to approve wage increases gives it a veto power overany collective bar-gaining in which Hudson and Hychem may engage.We disagree. Theauthority of TexasEastman to control its costs in this manner seems to usno differentfromthe right of any commercial client to continueto accept,or toreject,a supplier of goods or services based on the consideration ofprice.While adeterminationby theclient to continue the business ar-rangement,because the price isfavorableto him,mightremotely benefitthe supplier'swork force, the exerciseof this right by theclientwould notestablish an employment relationshipbetween theclient andthe supplier'semployees.'WestinghouseElectric Corporation,163 NLRB 914;Space ServicesInternationalCorporation,156 N LRB 1227.and he dismissed the petition. In reaching this con-clusion the Regional Director relied on his findingsthat: (1) the pipefitting employees regularly spenda "not unconsiderable" portion of their time on non-pipefittingwork; (2) employees in other skilledgroups regularly spend a "not inconsiderable" por-tion of their time in doing pipefitters work; (3)Hychem has no pipefitting apprenticeship program;and (4) pipefitters and welders are frequentlysupervised by the supervisors of the other skilledgroupswhen working on nonpipefitting assign-ments.The Petitioner, on the other hand, primarily ar-gues that the skilled trade unit it seeks is ap-propriate under the Board's construction industrystandards and that these standards do not requirethat the employees in such a unit exercise pure craftskills nor that they progress in their trade on thebasisof an apprenticeship program. Petitionerfurther argues that these same standards do notrequire the maintenance of strict jurisdictional in-tegrity within the skilled grouping sought and thatsome interchange of functions with other skilledgroupings will not render the requested unit inap-propriate.We find merit in these contentions.As Petitioner argues, the Board has recently heldin R.B.Butler, Inc.,7that a "clearly identifiable andhomogeneous group of employees with a communi-ty of interest separate and apart from other em-ployees"may constitute an appropriate unit oftradesmen in the construction industry. And, as theBoard further held in that same decision, the factthat some employees may perform duties notstrictly within their job description or that other em-ployees may perform some of these tasks is not suf-ficient in and of itself to render the requested unitinappropriate.Applying these principles to thepresent case we are satisfied that the unit sought byPetitioner is appropriate.At the time of the hearing, Hychem's entire crewconsisted of about 300 nonsupervisory employeesdivided into some 9 skilled groupings or depart-ments.8 The largest of these departments is thepipefitting department sought by Petitioner, com-posed of 53 pipefitters, 47 helpers, and 34 welders,who have their own general foremen and 12 im-mediate foremen.The pipefitters are hired on the basis of abilityand experience in pipefitting work. Every welder is6 In view of our finding herein that Texas is not a joint employer of theemployees in the requested unit, we deem it unnecessary to rule on itsrequest to reopen the record for the purpose of permitting it to litigate theappropriatenessof thebargaining unit.160 NLRB 1595. Also see cases cited in fn.8 thereof.8While the Employer objected throughout the proceedings to the Peti-tioner's use of the term "department,"it is apparent from the record thatHychem's skilled groups are segregated one from the other along depart-mental lines and that each department has its own foreman or foremen.The departments or groupings respectively include carpenters,structuralsteelworkers,electricians,millwrights,cement finishers, insulators,laborers, reinforcing steelworkers,and the pipefitters. HYCHEM CONSTRUCTORS,INC.277required to pass a test in pipewelding. The pipefit-ters assisted by their helpers practice the skills nor-mally associated with the pipefitting trade, includ-ing the cutting, threading, and installation of metalpipe.All of Hychem's pipewelding work is per-formed by the welders. Pipefitters use the tools oftheir trade such as wrenches and threaders, havetheirown toolboxes, and are furnished withpipefitter'smanuals. Pipefitters and welders areamong the highest paid of Hychem's employees.While Hychem has no formal apprenticeship pro-gram, it provides on job training to helpers who usepipefitting tools and do pipefitting work under thedirection of the pipefitters. A helper may, after 1 to3 years of this training, advance to the position ofpipefitter. Pipefitter foremen have been promotedto their position from the ranks of the pipefitters.Although the record is clouded by obviously ex-aggerated testimony9 with respect to employee in-terchange among the various skilled groups, it sup-ports the conclusion that pipefitters have some-timesperformed nonpipefitting work and that othergroups have on a number of occasions undertakenwork normally done by the pipefitters. Thus, struc-tural steelworkers have hung and installed pipewhich is more than 15 feet above ground, and struc-tural steelworkers and millwrights have installedsteam-tracing pipe. For their part, pipefitters haveconstructed catwalks and have been assigned thework of removing wood frames from concrete. Thewelders, in addition to pipewelding, perform all theother welding at the jobsite including the weldingneeded by the structural steelworkers. The recordfurther indicates, however, that many of these out-of-department assignments have been in emergencysituations involving construction deadlines or whenthere has been a slack period for a particular group-ing who, if they had not been assigned out-of-de-partment, would have been laid off.Documentary evidence10 and the testimony of in-dividual pipefitters indicate that pipefitters and theirhelpers spend the majority of their time inpipefitting duties, a fact which is also conceded byHychem in its brief. It is undisputed that the weld-ers perform all pipewelding work and that such as-signments account for at least 60 percent of theirtime. From the record as a whole it also appearsthat a substantial majority of the most skilled anddifficult of pipefitting work - cutting and fabricationof pipes - is performed by pipefitters and theirhelpers.11 Each other skilled group of employeesspends significantly less than half of its time per-forming pipefitting duties and these assignments, inlarge measure, relate to the moving and storing ofpipe and the less difficult pipe installation work.12In view of all the foregoing, particularly theseparate organization of the pipefitting departmentunder its own supervision, the high wages, the on-job training, the departmental progression, the skillsrequired, the fact that the employees sought clearlyspend more than half of their time in pipefitting du-ties including the great majority of the most difficultpipefitting assignments and all pipe welding, and thefact that other skilled groups spend significantly lessthan half of their time in pipefitting work (usually inthe lower skilled pipefitting assignments and this,frequently, in abnormal circumstances), we aresatisfied that the pipefitters, pipefitter helpers, andthewelders sought by Petitioner are a readilyidentifiable and homogeneous grouping of construc-tion tradesmen with a community of interestseparate and apart from other employees. There-fore, and inasmuch as there is no bargaining historyand no other labor organization seeks to representthese employees on any other basis, we concludethat they constitute an appropriate unit for collec-tive bargaining.13Accordingly, we find that a question affectingcommerce exists concerning the representation ofcertain employees of Hychem within the meaningof Sections 9(c)(1) and 2(6) and (7) of the Act, andwe shall direct an election among the following em-ployees which, we have found, constitute a unit ap-propriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act: Allpipefitters,pipefitterhelpers, and welders em-'We are unable to credit the testimony of Hychem witnesses, Area Su-pervisor Ables and General Pipefitter Foreman Brown, with respect tothe percentage of time spent by pipefitting employees at nonpipefittingwork,because the testimony of these witnesses was offhand,exaggerated,and improbable and for the further reason that they sharply contradictedone anotherSee Supreme, Victory and Deluxe Cab Companies,160N LRB 140, and cases cited at In 14 thereof For example, Ables testifiedthat pipefitting employees spent 88 to 94 percent of their time at variousnonprofiting duties except for insulation work and an additional undis-closed portion of their time at the latter nonpipefitting assignmentBrown's estimate of the amount of time by pipefitters at nonpipefittingwork was about half of that estimated by Ables Included among non-pipefitting duties at which pipefitters have spent large portions of theirtime,according to Ables, are carpentry(15 percent), common laboring (10percent),and millwright work(25-30 percent).Since it is undisputed thatpipefitters always earn the full pipefitter rate($4.00 per hour)regardlessof their assignment,it is highly improbable in a cost-plus arrangement suchas that present herein that pipefitters would be engaged more than half oftheir time in duties calling for a lower rate of pay (i.e , $3 50 per hour forcarpenters and millwrights, $1 75 for common laborers). In any event, aswill appear, more competent evidence refutes the testimony of Ables andBrown.Summaries of timesheets submitted by Hychem foremen11 There is little evedence that any other group has ever performed thiswork.12Thus,even accepting as true, certain other exaggerated and offhandestimatesby Hychemin regard to the pipefitting assignments of theseother groups,only the steelworkers allegedly spend more than 30 percentof their time in pipefitting work(one Hychem witness said that these steel-workers spend 25-30 percent of their time at pipefitting,another 33 per-cent, and still another 45 percent.) One Hychem witness admitted thatmost of the pipefitting work of steelworkers involved the hanging ofpipe at high levels or general assistance to pipefitters13RB. Butler,Inc., supra,Del-Mont Construction Company,150NLRB 85, and seeThe Heating Piping and Air Conditioning Contrac-tors,110NLRB261 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDployed by Hychem Constructors, Inc., at the Long-view, Texas, plant of Texas Eastman Company, aDivision of Eastman Kodak Company, excludingoffice clerical employees, professional employees,all other employees, watchmen, guards, and super-visors as defined in the Act.[Direction of Election 14 omitted from publica-tion.]14An election eligibility list, containing the names and addresses of allgranted by the Regional Director except in extraordinary circumstances.the eligible voters, must be filed by the Employer with the RegionalFailure to comply with this requirement shall be grounds for setting asideDirector for Region 16 within 7 days after the date of this Decision andthe election whenever proper objections are filed.Excelsior UnderwearDirection of Election. The Regional Director shall make the list availableInc., 156 NLRB 1236.to all parties to the election.No extension of time to file this list shall be